Title: To Benjamin Franklin from Dumas, 15 April 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Amsterdam 15e. Avril 1782
Enfin j’ai le plaisir de vous féliciter, avec une certitude parfaite, de la reconnoissance de l’Indépendance Américaine par cette République: car je ne puis plus douter de la Résolution de la Gueldre conforme à celles que j’ai en mains des 6 autres Provinces. Je puis dire avec vérité que non tanta molis erat Romanam condere gentem. Initié depuis longtemps dans tout le mystere de la marche des bien intentionnés, je me suis prescrit la plus rigoureuse discrétion, en travaillant journellement avec eux dans le secret & dans le silence. Je savois que l’on eût ouvert mes Lettres à la Poste, & que les espérances, même générales, que j’y aurois fait paroître, eussent tiré en conséquence de ma part plus que de toute autre. J’ai donc pris le parti de me taire, & de n’écrire à personne; espérant qu’en faveur du succès, dont je ne suis sûr d’ailleurs que depuis peu de semaines, obtiendra mon pardon de votre part & de la part de tous ceux avec qui j’ai gardé ce silence forcé.
Je repars après-demain pour La Haie, tant pour y faire sentinelle jusqu’à-ce qu’il soit temps d’y appeller Mr. Adams, que pour prendre possession le 1er. de May au nom de Mr. Adams de l’Hôtel américain, & le mettre en état de le recevoir. Je suis tout fier d’avoir ménagé cet article aussi si à propos. Cette fierté est pardonnable; c’est même une vertu: car elle est analogue à celle que j’ai de pouvoir compter sur votre Amitié, que je suis sûr de mériter toujours par le respectueux dévouement avec lequel je suis pour la vie Monsieur Votre très humble & très obéissant serviteur
Dumas

P.S. J’espere, Monsieur, que vous avez bien reçu le paquet que je vous ai envoyé dernierement par Mr. Boers Avocat de la Compe. des Indes Hollandoises qui m’a promis de vous le remettre en mains propres.
Ayez la bonté, Monsieur, de cacheter & acheminer l’Incluse le plutôt possible, & d’y mettre même une seconde Envelope avec la même adresse afin que la Lettre souffre moins d’un frottement dans le trajet, auquel la finesse de mon enveloppe ne résisteroit pas.
Passy à Son Excellence Mr. Franklin

